        Case 5:20-cv-02397-LHK Document 47 Filed 11/16/20 Page 1 of 6
                                                                                        S DISTRICT
                                                                                      TE           C
                                                                                    TA




                                                                                                                      O
                                                                               S




                                                                                                                       U
                                                                              ED




                                                                                                                        RT
                                                                                                   ERED




                                                                          UNIT
                                                                                           O ORD D
                                                                                   IT IS S    D EFI
 1                                                                                    AS MO
                                                                                               I




                                                                                                                             R NIA
                             UNITED STATES DISTRICT COURT
 2                         NORTHERN DISTRICT OF CALIFORNIA                                                           archi




                                                                          NO
                                                                                                            K. DeM
                                                                                                  irginia




                                                                                                                             FO
                                   SAN JOSE DIVISION                                    Judge V




                                                                           RT




                                                                                                                        LI
 3                                                                                 ER




                                                                              H




                                                                                                                       A
                                                                                                                        C
     TWITTER, INC.,                            Case No. 5:20-cv-02397-LHK N D I                          F
                                                                                              S T RICT O
 4
                      Plaintiff,               JOINT STATEMENT REGARDING
 5                                             REVISED [PROPOSED] PROTECTIVE
          v.                                   ORDER
 6
     VOIP-PAL.COM, INC.,                              MODIFIED BY THE COURT
 7

 8                    Defendant.

 9
     APPLE INC.,
10
                      Plaintiff,               Case No. 5:20-cv-02460-LHK
11
          v.                                   Re: Dkt. No. 56
12
     VOIP-PAL.COM, INC.,
13

14                    Defendant.

15   AT&T CORP., AT&T SERVICES, INC.,
16   AND AT&T MOBILITY LLC,
                                               Case No. 5:20-cv-02995-LHK
17                    Plaintiffs,
                                                Re: Dkt. No. 56
18        v.

19   VOIP-PAL.COM, INC.,
20
                      Defendant.
21
     CELLCO PARTNERSHIP d/b/a/ Verizon
22
     Wireless,
23
                      Plaintiff,
24
          v.
25
     VOIP-PAL.COM, INC.,                       Case No. 5:20-cv-03092-LHK
26                                             Re: Dkt. No. 50
27                    Defendant.

28
                                               1                          JOINT STATEMENT REGARDING
                                                               REVISED [PROPOSED] PROTECTIVE ORDER
                                         Case Nos. 5:20-cv-02397-LHK; -02460-LHK; -02995-LHK; -03092-LHK
         Case 5:20-cv-02397-LHK Document 47 Filed 11/16/20 Page 2 of 6



 1          Plaintiffs Twitter, Inc., Apple Inc., AT&T Corp. et al., and Cellco Partnership d/b/a Verizon
 2   Wireless and Defendant VoIP-Pal.com, Inc. (collectively, the “Parties”) submit this Joint Statement
 3   Regarding a revised Proposed Protective Order.
 4          The Parties submit a revised Proposed Protective Order, attached as Exhibit A.1 The revised
 5   Proposed Protective Order conforms with the Court’s October 30, 2020 order resolving the Parties’
 6   disputes regarding the Protective Order and adopts the Court’s proposed language defining the scope
 7   of the prosecution bar. See 5:20-cv-02397-LHK, D.I. 46; 5:20-cv-02460-LHK, D.I. 53; 5:20-cv-
 8   02995-LHK, D.I. 53; 5:20-cv-03092-LHK, D.I. 47. The Parties respectfully request that the Court
 9   adopt and order the revised Proposed Protective Order (Exhibit A).
10

11   DATED: November 13, 2020
                                                           By:   /s/ Gene W. Lee
12                                                         Gene W. Lee
13                                                         PERKINS COIE LLP
                                                           Sarah Fowler (Bar No. 264838)
14                                                         Amisha Manek (Bar No. 305163)
                                                           3150 Porter Drive
15                                                         Palo Alto, CA 94304
                                                           Telephone: (650) 838-4300
16                                                         SFowler@perkinscoie.com
                                                           AManek@perkinscoie.com
17
                                                           PERKINS COIE LLP
18                                                         Gene W. Lee (admitted pro hac vice)
                                                           Thomas Matthew (admitted pro hac vice)
19                                                         1155 Avenue of the Americas, 22nd floor
                                                           New York, NY 10112
20                                                         Telephone: (212) 262-6900
                                                           GLee@perkinscoie.com
21                                                         TMatthew@perkinscoie.com
22
                                                          Attorneys for Plaintiff Twitter, Inc.
23

24

25

26

27
     1
      The Parties also provide a copy of the revised Proposed Protective Order that identifies the
28   changes made in response to the Court’s October 30, 2020 order, attached as Exhibit B.
                                                      2                          JOINT STATEMENT REGARDING
                                                                      REVISED [PROPOSED] PROTECTIVE ORDER
                                                Case Nos. 5:20-cv-02397-LHK; -02460-LHK; -02995-LHK; -03092-LHK
     Case 5:20-cv-02397-LHK Document 47 Filed 11/16/20 Page 3 of 6



                                              By:    /s/ Ameet A. Modi
 1                                            Ameet A. Modi
 2                                            DESMARAIS LLP
                                              John M. Desmarais (Bar No. 320875)
 3                                            Ameet A. Modi (Bar No. 331660)
                                              Peter C. Magic (Bar No. 278917)
 4                                            101 California Street, Suite 3070
                                              San Francisco, CA 94111
 5                                            Telephone: (415) 573-1900
                                              Facsimile: (415) 573-1901
 6                                            jdesmarais@desmaraisllp.com
                                              amodi@desmaraisllp.com
 7                                            pmagic@desmaraisllp.com
 8                                            DESMARAIS LLP
                                              Joze F. Welsh (admitted pro hac vice)
 9                                            Raymond N. Habbaz (admitted pro hac vice)
                                              230 Park Avenue
10                                            New York, NY 10169
                                              Telephone: (212) 351-3400
11                                            Facsimile: (212) 351-3401
                                              jwelsh@desmaraisllp.com
12                                            rhabbaz@desmaraisllp.com
13
                                             Attorneys for Plaintiff Apple Inc.
14

15                                            By:    /s/ Roger Fulghum
                                              Roger Fulghum
16
                                              BAKER BOTTS LLP
17                                            Sarah J. Guske (Bar No. 232467)
                                              101 California Street, Suite 3600
18                                            San Francisco, CA 94111
                                              Telephone: (415) 291-6200
19                                            Facsimile: (415) 291-6300
                                              sarah.guske@bakerbotts.com
20
                                              BAKER BOTTS LLP
21                                            Jon V. Swenson (Bar No. 233054)
                                              1001 Page Mill Road Bldg. One, Suite 200
22                                            Palo Alto, CA 94304
                                              Telephone: (650) 739-7500
23                                            Facsimile: (650) 739-7600
                                              jon.swenson@bakerbotts.com
24
                                              BAKER BOTTS LLP
25                                            Roger Fulghum (admitted pro hac vice)
                                              910 Louisiana Street
26                                            Houston, TX 77002
                                              Telephone: (713) 229-1707
27                                            Facsimile: (713) 229-2707
                                              roger.fulghum@bakerbotts.com
28
                                         3                          JOINT STATEMENT REGARDING
                                                         REVISED [PROPOSED] PROTECTIVE ORDER
                                   Case Nos. 5:20-cv-02397-LHK; -02460-LHK; -02995-LHK; -03092-LHK
     Case 5:20-cv-02397-LHK Document 47 Filed 11/16/20 Page 4 of 6



                                             BAKER BOTTS LLP
 1                                           Samir A. Bhavsar (admitted pro hac vice)
                                             2001 Ross Avenue
 2                                           Dallas, Texas 75201
                                             Telephone: (214) 953-6500
 3                                           Facsimile: (214) 953-6503
                                             samir.bhavsar@bakerbotts.com
 4
                                             BAKER BOTTS LLP
 5                                           Lauren J. Dreyer (admitted pro hac vice)
                                             700 K Street, N.W.
 6                                           Washington, DC 20001
                                             Telephone: (202) 639-7700
 7                                           Facsimile: (202) 639-7890
                                             lauren.dreyer@bakerbotts.com
 8
                                             Attorneys for Plaintiffs AT&T Corp. et al.
 9

10                                           By:    /s/ William A. Hector
                                             William A. Hector
11
                                             VENABLE LLP
12                                           Frank C. Cimino, Jr. (admitted pro hac vice)
                                             Megan S. Woodworth (admitted pro hac
13                                           vice)
                                             600 Massachusetts Ave., NW
14                                           Washington, D.C. 20001
                                             Telephone: (202) 344-4000
15                                           Facsimile: (202) 344-8300
                                             fccimino@venable.com
16                                           mswoodworth@venable.com
17                                           VENABLE LLP
                                             William A. Hector (Bar No. 298490)
18                                           101 California Street, Suite 3800
                                             San Francisco, CA 94111
19                                           Telephone: (415) 653-3750
                                             Facsimile: (415) 653-3755
20                                           wahector@venable.com
21                                           Attorneys for Plaintiff Cellco Partnership
                                             d/b/a Verizon Wireless
22

23

24

25

26

27

28
                                         4                          JOINT STATEMENT REGARDING
                                                         REVISED [PROPOSED] PROTECTIVE ORDER
                                   Case Nos. 5:20-cv-02397-LHK; -02460-LHK; -02995-LHK; -03092-LHK
     Case 5:20-cv-02397-LHK Document 47 Filed 11/16/20 Page 5 of 6



                                             By:    /s/ Lewis E. Hudnell, III
 1                                           Lewis E. Hudnell, III
 2                                           HUDNELL LAW GROUP P.C.
                                             Lewis E. Hudnell, III (Bar. No. 218736)
 3                                           Nicolas S. Gikkas (Bar No. 189452)
                                             800 W. El Camino Real Suite 180
 4                                           Mountain View, CA 94040
                                             Telephone: (650) 564-3698
 5                                           Facsimile: (347) 772-3034
                                             lewis@hudnelllaw.com
 6                                           nick@hudnelllaw.com
 7                                           Attorneys for Defendant VoIP-Pal.com, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         5                          JOINT STATEMENT REGARDING
                                                         REVISED [PROPOSED] PROTECTIVE ORDER
                                   Case Nos. 5:20-cv-02397-LHK; -02460-LHK; -02995-LHK; -03092-LHK
         Case 5:20-cv-02397-LHK Document 47 Filed 11/16/20 Page 6 of 6



 1                                       ATTORNEY ATTESTATION
 2           Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all signatories to this document
 3   concur in its filing.
 4   DATED: November 13, 2020                                 /s/ Ameet A. Modi
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          6                         JOINT STATEMENT REGARDING
                                                                         REVISED [PROPOSED] PROTECTIVE ORDER
                                                   Case Nos. 5:20-cv-02397-LHK; -02460-LHK; -02995-LHK; -03092-LHK
